Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 8th day of April, 2019,
is entered into by and among CRH Medical Corporation, a Delaware company
(“Employer”), CHR Medical Corporation, a British Columbia corporation (“CRH
Canada”) and Tushar Ramani (“Executive”) (each a “Party” and collectively the
“Parties”). The Parties, in consideration of the mutual covenants and
representations, set out herein, agree to the terms and conditions in this
Agreement as follows:

1.    Employment. Employer employs Executive and Executive agrees to accept such
employment, upon the terms and conditions set forth in this Agreement.

2.    Term of Employment. Executive’s Employment pursuant to the terms of this
Agreement shall commence on April 8, 2019 (“Start Date”). The term of employment
will not be for a definite period, but rather continue indefinitely until
terminated in accordance with the terms and conditions of this Agreement. This
Agreement supersedes any prior agreements between the parties made prior to the
Start Date.

3.    Position, Duties, Responsibilities.

3.1    Position. Executive shall be employed by the Employer in the position of
Chief Executive Officer (“CEO”) of the Employer. During the course of
employment, Executive shall provide services for CRH Canada and its related
entities or affiliates (together with the Employer, the “Company” for the
purposes of this Agreement) and shall be designated the CEO of each such entity.
Executive shall have authority and powers, and perform services appropriate to
and consistent with that position and title. Executive will report directly to
the Board of Directors of the Employer and CRH Canada (each, the “Board”).
During the term of this Agreement, Executive shall be entitled to serve on the
Board of the Employer and will be nominated by the Company for election to the
Board of Directors of CRH Canada.

3.2    Other Activities. Executive will devote his full business time to
diligently and faithfully perform his duties and obligations under this
Agreement. During the term of this Agreement, except upon the prior written
consent of the Company, Executive will not (i) accept any other full-time or
part-time employment, (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of the Company, or prevent Executive from devoting such time as necessary to
fulfill his responsibilities under this Agreement, (iii) sell, market, or
represent any product or service other than the Company’s products or services
unless otherwise specified, or (iv) serve on any board of directors for any
other company or entity except with the consent of the Company, which consent
will not be unreasonably withheld. Nothing in Section 3.2(iv) is intended to or
does prevent Executive from serving on the board of directors of trade
associations and charitable organizations, engaging in charitable activities and
community affairs, or managing Executive’s personal investments and affairs,
provided that these activities do not conflict with Executive’s obligations
under this Section 3.

3.3    Work Location. Executive shall work from Palm Beach Gardens, Florida but
shall, as reasonably required by business circumstances, visit on a regular
basis the Company’s Atlanta, Georgia offices and such other locations as are
required in the performance of his duties as CEO.

4.    Compensation.

In consideration of the services to be rendered under this Agreement, Executive
shall be entitled to the following (where all amounts are stated in US dollars):

4.1    Base Salary. The Employer shall pay to Executive an annual base salary of
five hundred thousand dollars ($500,000), less all applicable taxes and
withholdings, which will be payable in accordance with the Employer’s general
payroll practices (“Base Salary”).

 

Page 1 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

4.2    Bonus. Executive may be eligible to receive an annual bonus, determined
annually by the Board of CRH Canada in its sole discretion, of fifty percent
(50%) of his then current Base Salary based upon the achievement of annual
performance metrics and milestones as set from time to time by the Board of CRH
Canada in consultation with Executive, with the ability to earn up to 100% of
his then current base salary for over-performance, payable no later than
March 15 of each year for work performed in the preceding calendar year
(“Bonus”). Initial performance metrics will be determined by the Board of CRH
Canada in consultation with Executive promptly after the Start Date. Executive
will remain entitled to any Bonus earned with respect to a calendar year
preceding the year of his cessation of employment. Other than in cases where
Executive voluntarily resigns (other than for Good Reason) or his employment is
terminated for Cause, he shall be entitled to a pro-rated bonus for the year of
the cessation of his employment.

4.3    Signing Bonus. The Employer shall pay to the Executive a one-time signing
bonus of $250,000 promptly (within five days) following the completion of the
Executive’s first 90 days. If Executive voluntarily resigns (other than for Good
Reason) or his employment is terminated for Cause prior to such date, no signing
bonus will be paid; provided, if Executive is terminated without cause or
resigns for Good Reason prior to such date, the one-time signing bonus shall be
paid promptly (within five days) following the cessation of the Executive’s
employment.

4.4    Executive Benefits. While Executive is employed with the Employer,
Executive, and his lawful dependents for the purposes of health and welfare
plans, shall be entitled to participate in all employee benefit plans and
programs of the Employer or, where applicable, CRH Canada, to the extent that
Executive and his dependents meet the eligibility requirements for each
individual plan or program. The Employer provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
Executive’s participation in any such plan or program shall be subject to the
provisions, rules, and regulations applicable to each benefit plan or program.

4.5    Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per year, which will be in accordance with and subject to the Employer’s
policies.

4.6    Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred by Executive in the performance of his duties hereunder in
accordance with the Company’s general policies, subject to proof of payment by
Executive, including reasonable travel expenses between Palm Beach Gardens,
Florida and Atlanta, Georgia. The Employer will also reimburse Executive for up
to $7,500 in relation to legal fees and disbursements he incurs in obtaining
legal advice in relation to this Agreement, such amount to be paid promptly
following execution of this Agreement and receipt of an invoice in relation to
such legal fees.

4.7    Equity Compensation. Executive shall be granted 1,000,000 restricted
share units which shall vest in a single tranche on the four-year anniversary of
the Start Date, provided Executive remains continuously employed by Employer
through such vesting date. The vesting and settlement of these restricted share
units shall otherwise be governed by the terms and conditions of CRH Canada’s
Share Unit Plan (the “RSU Plan”), and shall be subject to the terms, conditions,
regulations and provisions applicable to the RSU Plan and to the terms and
conditions of the RSU Plan Grant Agreement and any amendments entered into
between Executive and CRH Canada. Executive shall also be granted 500,000
options to purchase common shares of CRH Canada (the “Stock Options”). The Stock
Options shall have a 10 year term and shall vest in four equal tranches on the
first, second, third and fourth anniversary of the Start Date. The vesting and
exercise of the Stock Options shall otherwise be governed by the terms and
conditions of the applicable Stock Option Plan (the “ Option Plan”), and shall
be subject to the terms, conditions, regulations and provisions applicable to
the Option Plan and to the terms and conditions of the Option Plan Grant
Agreement and any amendments entered into between Executive and CRH Canada. The
Option Plan Grant Agreement for the Stock Options will contain a provision
providing for vesting on a change of control in a form comparable to that
contained in the RSU Plan.

 

Page 2 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

4.8    Payment on a Liquidity Event. Where the Executive is employed by the
Employer at the time of the execution of the definitive agreements that would
result in a Liquidity Event and such Liquidity Event occurs (and has not
received notice of termination for Cause as of that time that results in an
actual termination for Cause) or is terminated without Cause or resigns for Good
Reason within the 180 period preceding that date of the execution of the
definitive agreements that would result in a Liquidity Event and such Liquidity
Event occurs, the Employer shall pay to Executive a bonus in US dollars
substantially concurrently upon the consummation of the Liquidity Event in the
amount set out below (but in all cases no later than March 15 of the year
following the year in which the consummation of the Liquidity Event occurs)
based on the effective common stock share price (as adjusted for any splits,
stock dividends and cash dividends) in connection with such Liquidity Event:

 

Share Price Range

   Bonus Payable  

$4.00 to $4.49:

   $ 5,000,000  

$4.50 - $4.99:

   $ 7,500,000  

$5.00 or greater:

   $ 10,000,000  

“Liquidity Event” means an event, or series of connected events, effecting the
sale of CRH Canada through any one, or a combination, of the following:

 

  i.

the acquisition, by a person or persons, acting jointly or in concert, and their
affiliate(s) or associates(s), as a result of an offer made to all
securityholders of CRH Canada, of (a) greater than 50% of the issued and
outstanding voting shares of CRH Canada; or (b) voting shares of CRH Canada or
rights that allow such persons to elect a majority of the Board;

 

  ii.

the approval by the shareholders of CRH Canada, by special resolution of the
sale, lease or exchange, directly or indirectly, of all or substantially all of
the assets of CRH Canada;

 

  iii.

the approval by the shareholders of CRH Canada, by special resolution of an
amalgamation, arrangement, merger or other consolidation, or combination of CRH
Canada with another corporation as a result of which the shareholders of CRH
Canada prior to such transaction hold less than 50% of the entity resulting from
such transaction.

For purposes of calculating the effective share price in a Liquidity Event,
(i) the effective share price shall be the consideration paid or payable in
respect of a share, or the value per share, resulting from the transaction, as
determined in good faith by the Board based on the price and valuation implicit
in such transaction; (ii) the value of any security issuable in connection with
a Liquidity Event will be determined, if a publicly-traded security, on the
basis of the average of the closing prices for the 20 trading days prior to the
closing, or, if the security is not freely tradable (or having no established
public market) on the basis of the fair market value of such security at closing
as determined in good faith by the Board but, in each case, without any
minority, illiquidity or other discount; and (iii) the value of any property
transferred in connection with a Liquidity Event will be determined on the basis
of the fair market value of such property at closing as determined in good faith
by the Board. For greater certainty, if the Liquidity Event transaction does not
complete, no payment shall be made under this Section 4.8.

5.    Definitions and Effect of Termination

5.1    Definitions of Cause. For purposes of this Agreement, “Cause” is defined
as:

 

  i.

neglect or incompetence of the Executive to carry out the duties and
responsibilities of his position in a diligent and professional manner;

 

  ii.

Executive’s failure or refusal to carry out the Board’s reasonable and lawful
directives, provided that the Company provides written notice to the Executive
notifying him of such failure, and an opportunity to cure and/or present his
case to the contrary to the Board, and Executive does not remedy such failure or
refusal within fifteen (15) business days or other longer cure period as may be
specified by the Company;

 

Page 3 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

  iii.

Any unethical or dishonest conduct engaged in by Executive in the course of his
employment with the Company, that results in material harm to the Company,
including but not limited to dishonesty or intentional falsification of any
employment or Company records;

 

  iv.

Any conviction of or plea or nolo contendere or the equivalent in respect to any
felony offense or crime involving dishonesty or moral turpitude by Executive;

 

  v.

Executive’s use of alcohol interfering with the performance of Executive’s
obligations under this Agreement or Executive’s use of illegal drugs or abuse of
prescription medications, provided that the Company provides written notice to
the Executive notifying him of such conduct, and an opportunity to cure and/or
present his case to the contrary to the Board, if applicable, and Executive does
not remedy such conduct within fifteen (15) business days or other longer cure
period as may be specified by the Company;

 

  vi.

Any material violation or breach by Executive of any term of this Agreement,
including but not limited to any breach by Executive of his fiduciary duties to
the Company, and/or any material violation or breach by Executive of any term of
the Proprietary Information Agreement discussed in Section 7 below.

5.2    Definition of Disability. For purposes of this Agreement, “Disability” is
defined as follows: if Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the participant’s
employer.

5.3    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
is defined as follows:

 

  i.

A reduction of Executive’s Base Salary without his written consent; or

 

  ii.

A diminution in Executive’s primary job responsibilities, power or authority
without his written consent; or

 

  iii.

The Employer’s material breach of this Agreement, including the failure to make
all or any portion of any payments due to Executive pursuant to this Agreement
within a reasonable time after such payments are due.

A termination of employment by Executive for any of the reasons in this
Section 5.3 will not constitute “Good Reason” unless (i) Executive has given
written notice to the Company within the 90-calendar day period immediately
following his discovery of the occurrence of such Good Reason event, specifying
in reasonable detail the events relied upon for termination, and (ii) the
Company has not remedied such events within thirty (30) business days after
receiving Executive’s notice. Executive must terminate his employment within
thirty (30) calendar days following the expiration of such cure period for the
termination to be on account of Good Reason.

5.4    Resignation. In the event that Executive elects to voluntarily resign
from his employment with the Company, Executive agrees to provide ninety
(90) days of notice of termination to the Company. After receiving such notice
from Executive, Company may either require the Executive to continue to perform
his duties or dismiss Executive at any time after receipt of that notice. If the
Company elects to dismiss Executive, it shall continue to pay Executive any
amounts which otherwise would have been payable to Executive throughout the
remainder of such ninety (90) day notice period as if he remained employed
during such period, provided that to the extent necessary, final payments will
be accelerated so that all such amounts are paid on or before March 15 of the
year following the year in which the Company elects to dismiss Executive.

 

 

Page 4 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

5.5    Effect of Termination. Upon termination of Executive’s employment,
regardless of whether such termination is initiated by Executive or the
Employer, Executive shall be deemed to have resigned from all positions
(including all officer positions) then held with the Company. Executive agrees
that for a period of three (3) months following any termination of employment,
unless the termination is for Cause, Executive shall fully cooperate with the
Company in all matters relating to his continuing obligations under this
Agreement, including but not limited to the winding up of pending work on behalf
of the Company and the orderly transfer of work to other employees of the
Company, provided that Executive shall not be expected to incur any out of
pocket cost or expense or devote any material time with respect to such
cooperation. In the course of such cooperation, the Company shall use
commercially reasonable efforts to limit the information received by the
Executive from the Company after termination to information that is not publicly
undisclosed material information relating to the Company.

6.    Termination Payments.

6.1    Payment Through Termination. All compensation and benefits set forth in
this Agreement will terminate effective on the date of termination of
Executive’s employment with the Employer, except Executive shall be entitled to
receive the following:

 

  i.

Executive’s accrued but unpaid Base Salary, subject to lawful deductions,
through the effective date of -termination;

 

  ii.

Reimbursement of reasonable business expenses incurred by Executive in the
performance of his duties hereunder in accordance with the Company’s general
policies, subject to proof of payment by Executive; and

 

  iii.

Payment of any Bonus for the calendar year preceding the year of termination, as
and when payable as if Executive remained employed.

Upon termination or separation of Executive’s employment for any reason, whether
voluntary or involuntary, Executive shall not be entitled to any severance
payments, except for the reasons specifically outlined in Section 6.2 and 6.3.
For greater certainty, where Executive is terminated for Cause he will be
limited to only those payments specified in this Section 6.1 and will not be
entitled to any other amounts contemplated herein.

6.2    Severance Pay for Termination without Cause or for Good Reason. In the
event the Employer seeks to terminate this Agreement and the employment of
Executive without Cause, or the Executive terminates his employment for Good
Reason, then the Employer shall pay to Executive the following:

 

  i.

a sum equal to twelve (12) months’ Base Salary plus one additional month of Base
Salary per year of completed service with the Company measured from the Start
Date, to a maximum of eighteen (18) months’ Base Salary, subject to lawful
deductions, payable within 30 days of cessation of employment.

 

  ii.

an amount equal to the Bonus that Executive would have received if Executive had
been employed with the Employer at the time of issue of any Bonus, determined by
the Board in good faith exercising its reasonable discretion and prorated based
upon the number of days elapsed in the preceding calendar year through the
effective date of termination, subject to lawful deductions. For example, if
Executive’s employment is terminated effective March 15 and, at the end of the
calendar year in which the Executive’s employment was terminated, the Board
determines certain metrics have been met that would trigger the Bonus provision
in Section 4.2, Executive will receive a prorated amount based upon the number
of days elapsed in the preceding calendar year through March 15, payable as if
he had remained employed;

 

  iii.

COBRA coverage for Executive’s own medical premium under the Employer’s existing
health care plan, for up to eighteen (18) months, as allowed under COBRA, as
long as Executive completes all required documentation to obtain such coverage
and only if he remains eligible for

 

Page 5 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

  COBRA coverage. Any amounts under this Section 6.2.iii. will be paid directly
to the Employer’s health care provider. If at any time during this eighteen
(18) month period, Executive secures equivalent or greater benefits, the
Employer’s payment of Executive’s benefits under this Section 6.2.iii. will
automatically cease. Executive agrees that he will not waive any opportunity to
obtain such benefits, and further agrees that he will promptly notify the
Employer in the event he does obtain such benefits. Nothing in this
Section 6.2.iii. is intended to or does create any other rights or obligations
of any kind on the part of the Employer with regard to payment of Executive’s
COBRA coverage, except those specifically required by law.

6.3    Severance Pay for Separation from Employment Due to Death or Disability.
In the event of Executive’s separation from employment due to the death or
Disability of Executive, then the Executive shall be entitled to the same
benefits as provided in Section 6.2 except that the payment pursuant to 6.2(i)
shall be limited to six (6) months’ Base Salary. In the event of the death of
Executive, severance shall be paid to Executive’s surviving spouse, estate, or
personal representative as applicable.

7.    Proprietary Information, Inventions Assignment, and Non-Competition.

7.1    Executive agrees to comply with the provisions contained in the Company’s
Executive Proprietary Information, Inventions Assignment and Noncompete
Agreement (“Proprietary Information Agreement”), which shall be executed
separately in a written document entered into between Executive and the Company
and governed by the terms thereof.

8.    Dispute Resolution, Legal Fees and Executive’s Liability Insurance.

8.1    Dispute Resolution. All disputes arising under this Agreement shall be
settled by binding arbitration; provided, however, that this Section 8 shall not
preclude either Party from seeking injunctive relief in a court of competent
jurisdiction. Arbitration shall be held in Atlanta, Georgia, under the auspices
of the American Arbitration Association (the “AAA”) pursuant to the Commercial
Arbitration Rules of the AAA, and shall be by one arbitrator, independent of the
Parties to this Agreement, selected from a list provided by the AAA in
accordance with such Commercial Arbitration Rules. The Parties agree that all
facts and information relating to any arbitration arising under this Agreement
shall be kept confidential to the extent possible. The Parties waive, for
themselves and for any person or entity acting on behalf of or otherwise
claiming through them, any right they may otherwise have to resolve claims by a
court or by a jury, except as necessary to enforce an award rendered in
arbitration, to enforce this Section 8, or to seek injunctive or other equitable
relief

8.2    Legal Fees and Costs. In any legal action or other proceeding to enforce
this Agreement, the successful or prevailing Party shall be entitled to recover
such reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled, as may
be permitted by law.

8.3    Indemnification; Directors and Officers Liability Insurance. Executive
will be provided indemnification and reimbursement of expenses to the maximum
extent permitted by law and such other amounts as provided in the Company’s
Articles of Incorporation or Bylaws, but on term is no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement. During Executive’s
employment, Executive will be named as an insured on the Company’s directors’
and officers’ liability insurance coverage (“D&O Coverage”) that the Company
provides generally to directors and officers of the Company, as may be amended
from time to time for such directors and officers. The Company shall maintain
this D&O Coverage at all times during Executive’s employment at a level and with
coverages consistent with the D&O Coverage currently maintained by the Company.
Upon termination of the Executive’s employment for any reason, the Company will
cause such policies to cover Executive in respect of acts and omissions during
the period of employment as if the Executive was still an officer, director
and/or employee, as applicable. The proviso of this Section 8.3 shall survive
the cessation of employment or the termination of this Agreement.

 

Page 6 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

9.    Miscellaneous.

9.1    Section 409A. The Employer and Executive intend that any amounts or
benefits payable or provided under this Agreement will fall within the exception
in U.S. Treasury Regulation 1.409A-1(b)(4) for short term deferrals or under
Treasury Regulation 1.409A-1(b)(9)_or any other applicable exceptions to Code
Section 409A, and will be interpreted and administered accordingly. However, to
the extent that any payment under this Agreement is subject to Section 409A of
the Code, it is intended to comply with the provisions of Section 409A of the
Internal Revenue Code and the treasury regulations and other guidance
promulgated thereunder, to the extent applicable, and this Agreement shall be
construed and interpreted in a manner consistent with such intent and if
necessary, the Employer and Executive agree that any such provision shall be
deemed amended in a manner that brings this Agreement into compliance with
section 409A of the Code and treasury regulations and other guidance promulgated
thereunder. Each payment under this Agreement shall be considered a separate and
distinct payment, and a separately identified, determinable or designated
amount, for purposes of Section 409A.

9.2    Entire Agreement. Including Executive’s obligations under the Proprietary
Information Agreement, as set forth in Section 7 above, this Agreement is
intended to be the final, complete, and exclusive statement of the terms of
Executive’s employment by the Employer and supersedes all other prior and
contemporaneous agreements and statements pertaining in any manner to the
employment of Executive. To the extent that the practices, policies, or
procedures of the Company, now or in the future, apply to Executive and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Executive’s duties or compensation will
not affect the validity or scope of this Agreement.

9.3    Guarantee of Obligations. Should the Employer not satisfy any payment
obligations to Executive under this Agreement CRH Canada agrees to pay Executive
any obligation owed by the Employer.

9.4    Amendments, Waivers. This Agreement may only be modified by an instrument
in writing, signed by Executive and by a duly authorized representative of the
Company other than Executive. No failure to exercise and no delay in exercising
any right, remedy, or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
under this Agreement preclude any other or further exercise thereof, or the
exercise of any other right, remedy, or power provided herein or by law or in
equity.

9.5    Assignment; Successors and Assigns. This Agreement and the rights and
duties hereunder are personal to Executive and shall not be assigned, delegated,
transferred, pledged or sold by Executive without the prior written consent of
the Company. Executive hereby acknowledges and agrees that the Company may
assign this Agreement to a successor employer who agrees to assume the
obligations to the Executive under this Agreement and acquires substantially of
the assets of the Company; provided, that any such assignment shall not relieve
the Company of its obligation to Executive hereunder. This Agreement shall inure
to the benefit of and be enforceable by the Parties hereto, and their respective
heirs, personal representatives, successors and assigns.

9.6    Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(i) upon receipt, if delivered personally or via courier, (ii) on the third
business day following mailing, if mailed first-class, postage prepaid,
registered or certified mail as follows:

 

TO EMPLOYER OR CRH CANADA:  

CRH Medical Corporation

Suite 522 — 999 Canada Place

Vancouver, B.C.

V6C 3E1

Att : Board Chair

TO EMPLOYEE:  

Tushar Ramani

***Redacted***

 

Page 7 of 8       Employment Agreement - CEO



--------------------------------------------------------------------------------

Or to such other address as either Party may designate by written notice to the
other. Rejection or other refusal to accept, or inability to deliver because of
a changed address of which no notice was given, shall be deemed to be a receipt
of the notice, request, or other communication.

9.7    Severability; Enforcement. If any provision of this Agreement, or its
application to any person, place, or circumstance, is held to be invalid,
unenforceable, or void, such provision shall be enforced to the greatest extent
permitted by law, and the remainder of this Agreement and such provision as
applied to other persons, places, and circumstances shall remain in full force
and effect.

9.8    Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of the State of Georgia. The Parties hereby agree that the forum for any action,
suit, arbitration or other proceeding arising out of or related to this
Agreement or any document referenced in this Agreement shall be solely in
Atlanta, Georgia, except for the Company’s right to seek injunctive relief
against the Executive for breach of the Proprietary Information Agreement in
another jurisdiction in which such breach occurred or may be occurring.

9.9    Executive Acknowledgment. Executive acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

9.10    Construction. The headings herein are for reference only and shall not
affect the interpretation of this Agreement.

9.11    Counterparts. This Agreement may be executed in counterparts and by
facsimile, or electronic mail each of which when so executed, will be deemed an
original, and all of which together shall constitute one and the same
instrument.

9.12    Equal Opportunity to Draft. Each party to this Agreement represents and
warrants that each party has had an equal opportunity to draft this Agreement
and that this Agreement will not be construed against either party for purposes
of interpretation or enforcement.

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
signed by the Employer below:

 

CRH MEDICAL CORPORATION:     EMPLOYEE:

/s/ Richard Bear

   

/s/ Tushar Ramani

Richard Bear, Chief Financial Officer     Tushar Ramani Date Signed: April 8,
2019     Date Signed: April 8, 2019 CRH MEDICAL CORPORATION:    

/s/ Ian Webb

   

 

Ian Webb, Director    

 

   

 

Date Signed: April 8, 2019

   

 

 

Page 8 of 8       Employment Agreement - CEO